         Case 18-28836     Doc 61   Filed 03/01/19    Entered 03/01/19 10:03:39   Desc   Page 1
                                                     of 5




         Dated: March 01, 2019
         The following is SO ORDERED:


                                                        ________________________________________
                                                                     Paulette J. Delk
                                                           UNITED STATES BANKRUPTCY JUDGE


         ____________________________________________________________



                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TENNESSEE




In Re:                                                          Chapter 13

REGINALD DIJUAN TIGUE & PATRICIA ANN TIGUE

Debtor(s)                                                       Case No. 18-28836-D


                         Order Confirming Plan Combined With Related Orders




   It appearing to the Court that the debtor (s) has (or have) filed a plan which has been
sent to the scheduled creditors; that at the confirmation hearing it appeared to the Court
from statements of the Chapter 13 Trustee, and the entire record herein, that the plan as
finalized complies with 11 U.S.C. §1325(a) and other applicable provisions of the
Bankruptcy Code; and that the plan should be confirmed;

   IT IS THEREFORE, ORDERED BY THE COURT:

1. That the debtor(s)' plan, which is attached hereto, is confirmed;

2. That the debtor(s) pay into the plan as follows:

    Debtor One Employer FEDERAL EXPRESS CORPORATION       $618.00 WEEKLY
    Debtor Two Employer MEMPHIS CHILDRENS CLINIC          $600.00 EVERY TWO WEEKS
    If this is different from the originally proposed plan amount, then the Chapter 13
    Trustee is authorized to submit a separate order changing payment. Furthermore, the
    debtor(s)' future earnings shall remain property of the estate and under the exclusive
    control of this Court pursuant to 28 U.S.C. §1334(e) and     157(a). In the event of a
    case dismissal, funds held by the Chapter 13 Trustee shall be paid to creditors in
    accordance with the terms of the plan unless otherwise ordered by the Court.
        Case 18-28836   Doc 61    Filed 03/01/19   Entered 03/01/19 10:03:39   Desc   Page 2
3.   All property shall remain property of theofChapter
                                                 5      13 estate under 11 U.S.C. §541(a) and
     1306(a) and shall revest in the Debtor(s) only upon discharge pursuant to §1328(a),
     conversion of the case, or specific order of the Court which states otherwise.       The
     debtor(s) shall remain in possession of and in control of all property of the estate
     not   transferred to the Trustee, and shall be responsible for the protection and
     preservation of all such property, pending further orders of the Court.
4.   An attorney fee is allowed in the amount of $2,400.00.
5.   The percentage to be received by unsecured creditors is to be determined by the Trustee
     after the expiration of the bar date for the filing of claims; separate order to be
     entered thereon.
6.   Any real estate tax claimants shall be treated as fully secured if the plan proposes to
     treat them as secured debts.    If the debtor (s) surrender(s) with Court authorization
     any real property during the pendency of this case or such property is abandoned, the
     real property will no longer be property of the estate; the automatic stay shall
     terminate regarding the interests of affected real property taxing authorities, and the
     Chapter 13 plan may be modified accordingly.
7.   The balances of any student loans shall survive discharge if the plan indicates same.



        CC: George W. Stevenson            /s/ George W. Stevenson
                                           Chapter 13 Trustee
            EARNEST FIVEASH ATTY
            2600 POPLAR AVENUE
            SUITE 214
            MEMPHIS, TN 38112
           Case 18-28836     Doc 61     Filed 03/01/19    Entered 03/01/19 10:03:39     Desc     Page 3
                                                         of 5
                                        UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TENNESSEE

            
In re:            REGINALD DIJUAN TIGUE                                   Case No.18-28836-D
                  PATRICIA ANN TIGUE
Debtor(s).                                                                Chapter 13



                                               CHAPTER 13 PLAN


ADDRESS:          4468 WESTBURY DR                            4468 WESTBURY DR
                  MEMPHIS, TN 38141-0000                      MEMPHIS, TN 38141-0000


PLAN PAYMENT:
Debtor 1        FEDERAL EXPRESS CORPORATION                   Payroll             $618.00    WEEKLY
                30 FED EX PARKWAY 2ND FLOOR HORIZONTAL
                COLLIERVILLE, TN 38017
Debtor 2        MEMPHIS CHILDRENS CLINIC                      Payroll             $600.00    EVERY TWO WEEKS
                1129 HALE RD.
                MEMPHIS, TN 38116

1. THIS PLAN         [3015.1 Notice]:
     (A)       CONTAINS NOT STANDARD PROVISION(S). (See Plan Provision #19)                        N0
     (B)       LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF                       YES
               THE COLLATERAL FOR THE CLAIM. (See Plan Provisions #7, #8)
     (C)       AVOIDS A SECURITY INTEREST OR LIEN. (See Plan Provision 12)                            NO
2. ADMINISTRATIVE EXPENSES: PAY FILING FEE AND DEBTOR (S)' ATTORNEY FEE PURSUANT TO
   CONFIRMATION ORDER.
3. AUTO INSURANCE: Included in Plan; Debtor(s) to provide proof of insurance at 341 meeting.
     2010      MAZDA 6                                                                                      $73.00
     2014      DODGE RAM                                                                                   $437.00
     2002      CHEVROLET CARGO VAN                                                                          $49.00
     2010      CHEVROLET CAMARO                                                                             $83.00
                                                         Sch/Clm        Value       Interest      Mthly Pymt
4.   DOMESTIC SUPPORT:
5.   PRIORITY CLAIMS:
     TN DEPARTMENT OF REVENUE                 1,365.48                                 0.00%          $23.00
     [Transferred From General Unsecured To Priority]

6.   HOME MORTGAGE CLAIMS:
     FCI LENDER SERVICES INC                               Feb 01, 2019              0.00%        $583.74
                                                         6,742.23                    0.00%        $112.00
7.   SECURED CLAIMS [Retain lien 11 U.S.C. 1325 (a)(5)]:
     CITY OF MEMPHIS                          16,796.60                   $0.00      18.00%           $430.00
     SHELBY COUNTY TRUSTEE                    21,614.98                   $0.00      18.00%           $560.00
       Case 18-28836   Doc 61   Filed 03/01/19    Entered 03/01/19 10:03:39     Desc   Page 4
8.   SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED
                                              of 5 WITHIN 910 DAYS OF FILING, AND OTHER
     SECURED CLAIMS FOR DEBT INCURRED WITH ONE YEAR OF FILING:
     GLOBAL LENDING SERVICES                  16,856.38 $16,856.38   7.00%     $438.00
     PERITUS PORTFOLIO SERVICES II/WOLLEMI    17,800.00 $17,800.00   7.00%     $390.00
         
     PERSONAL FINANCE COMPANY                  2,548.78 $2,548.78    7.00%      $51.00
     RAC ASSET HOLDINGS LLC DBA AMERICAN FINANCIAL
                                               3,697.30 $3,697.30    7.00%     $175.00

9.   SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
     CONFIRMATION FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
     REASONABLE DISPOSAL OF COLLATERAL:

10. SPECIAL CLASS UNSECURED CLAIMS:
    CITY COURT CLERK                            246.00                        0.00%       $5.00
    [Transferred From General Unsecured To Class I Unsecured]
11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.
    522(f):

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.
     24 HOUR BONDING CO OF MEMPHIS                $1,792.27
     TN DEPT OF LABOR-U I RECOVERY UNIT           $9,251.11
     TMOBILE/TMOBILE USA INC                        $245.21
     [Add]
     RESURGENT CAPITAL SERVICES                      $91.25
     [Add]
     RESURGENT CAPITAL SERVICES                     $824.36
     [Add]
     BANK OF AMERICA NA                             $530.25
     [Add]
     TN DEPT OF LABOR-U I RECOVERY UNIT          $16,283.28
     [Add]
     DIRECTV LLC                                    $812.28
     [Add]
     RESURGENT CAPITAL SERVICES                   $1,411.30
     [Add]
     TN DEPARTMENT OF REVENUE                       $415.76
     [Add]
     BAPTIST MEDICAL GROUP BANKRUPTCY                $50.83
     [Add]
     BAPTIST MEDICAL GROUP BANKRUPTCY               $159.45
     [Add]
     BAPTIST MEDICAL GROUP BANKRUPTCY                $28.39
     [Add]
     BAPTIST MEDICAL GROUP BANKRUPTCY                $75.09
     [Add]
     PERITUS PORTFOLIO SERVICES II/WOLLEMI       $21,085.64
     GLOBAL LENDING SERVICES                         $83.52

14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: 2,393.00
15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
    THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL
    BAR DATE
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
        Case 18-28836       Doc 61   Filed 03/01/19   Entered 03/01/19 10:03:39   Desc   Page 5
17. COMPLETION: PLAN SHALL BE COMPLETED UPONof 5PAYMENT OF THE ABOVE, APPROXIMATELY    60
    MONTHS.
18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
    OF PLAN.
        
19. NON-STANDARD PROVISION(S):
    ANY NON STANDARD PROVISION STATED ELSEWHERE IS VOID
20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
    PROVISION 19.




OrderConfirming_NewPlan_ECF_.rpt
